DECISION
The application of the above-named defendant for review of' the sentence of 20 years with 47 days jail time credit for Rape, imposed on January 23, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
The reason for the above decision is that the sentence appears to be reasonable. The sentencing judge could have sentenced anything up to natural lif on this crime. This crime was a forceable rape, the abduction occurring at knife point.
We thank Jack Morton, Esq., of the Montana Defender Project, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, Chairman; Jack D. Shanstrom, Sid G. Stewart..